Citation Nr: 0732371	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-41 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. 1318(b) (West 
2002). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2001.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was acute lymphoblastic 
leukemia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.  

4.  The veteran did not die as the result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to his death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability or disabilities evaluated as totally 
disabling.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  

2.  Dependency and Indemnity Compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318(b) are not warranted.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; private treatment records and examination 
reports; various statements from the veteran's former service 
colleagues; and pertinent articles and other material 
submitted by the appellant.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death, as well as 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).  In pertinent part, 
it is contended that the veteran's death from acute 
lymphoblastic (lymphocytic) leukemia was the result of 
exposure to various toxins and/or radiation, which is to say, 
radar emissions, during his period of service at Fort 
Huachuca, Arizona.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and leukemia becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  There are primary causes of death, 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).  

In the present case, service medical records are unavailable, 
in that such records were apparently destroyed in a fire at 
the National Personnel Records Center in 1973.  In point of 
fact, in a Formal Finding of Unavailability of Service 
Records dated in October 2004, the RO indicated that all 
efforts to obtain the veteran's needed military information 
had been exhausted, that further efforts would be futile, and 
that, based upon the facts found, the veteran's service 
medical records were unavailable.  Additionally noted at that 
time was that the appellant had been fully advised that the 
veteran's records could not be located, and asked to submit 
any records in her possession pertaining to her current 
claim.  Significantly, in a Report of Contact dated in 
January 2003, the appellant indicated that the veteran never 
received treatment for leukemia during his period of active 
military service.  

The earliest clinical indication of the presence of the 
veteran's fatal lymphoblastic leukemia is revealed by private 
medical records dated in July 2000, more than 45 years 
following his discharge from service, at which time bone 
marrow studies revealed the presence of markedly 
hypercellular marrow, with effacement by a neoplastic T-cell 
population consistent with peripheral T-cell lymphoma.  As 
noted above, on February [redacted], 2001, the veteran died as a 
result of acute lymphoblastic (lymphocytic) leukemia.  At the 
time of his death, service connection was not in effect for 
any disease or disability.  

The appellant argues that the veteran's fatal leukemia was, 
in fact, the result of his exposure to various toxins and/or 
radar emissions during his period of service at Fort 
Huachuca, Arizona.  In support of that argument, the 
appellant has submitted "buddy" statements and other printed 
material showing that, at various times, certain areas of 
Fort Huachuca suffered contamination by a number of petroleum 
hydrocarbons.  However, those same materials indicate that 
any exposure occurring as a result of that contamination was 
"low-level," and relatively infrequent.  Even assuming, for 
the sake of argument, that during the veteran's period of 
service at Fort Huachuca, he did experience some exposure to 
petroleum hydrocarbons and/or radar emissions, there 
currently exists no evidence that, as a result of such 
exposure, the veteran developed acute lymphoblastic leukemia.  
As noted above, the first evidence of that pathology occurred 
no earlier than the year 2000, many years following the 
veteran's separation from active service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's acute lymphoblastic 
leukemia, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service, including exposure to 
various toxins and/or radar emissions.  Nor is there any 
evidence that a service-connected disability or disabilities 
caused or contributed substantially or materially to the 
veteran's death from acute lymphoblastic leukemia.  Under the 
circumstances, service connection for the cause of the 
veteran's death must be denied.

In addition to the above, the appellant seeks dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b).  In that regard, the Board observes 
that benefits authorized by 38 U.S.C.A. § 1318 are to be paid 
to a deceased veteran's surviving spouse or children in the 
same manner as if the veteran's death is service connected 
when the following conditions are met:  (1) the veteran's 
death was not caused by his or her own willful misconduct; 
and (2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for service-connected disablement that either:  
(i) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  38 C.F.R. § 3.22 (2007).  

Based on a thorough review of the evidence, the Board is of 
the opinion that the appellant is not entitled to dependency 
and indemnity compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  Though the veteran's death 
was clearly not, in fact, the result of his own willful 
misconduct, at the time of death, the veteran was not in 
receipt of compensation for a service-connected disability or 
disabilities which had been continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding death, or which had been so rated continuously for 
a period of not less than five years from the date of his 
discharge, or other release from active duty.  In point of 
fact, and as noted above, at the time of his death, service 
connection was not in effect for any disease or disability.  
The appellant has similarly failed to demonstrate that, but 
for receipt by the veteran of military retired or retirement 
pay, or clear and unmistakable error in a rating decision 
during his lifetime, he would have been entitled at the time 
of his death to receive compensation for a service-connected 
disability which was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or that he was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of his discharge or 
release from active duty for a period of not less than five 
years immediately preceding death.  

Under the circumstances, the Board finds that the veteran was 
not in receipt of, or entitled to receive, compensation for 
any service-connected disability or disabilities rated 
totally disabling at the time of his death.  Accordingly, 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is not warranted.  

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine in cases such as the appellant's, where 
service medical records are presumed destroyed, or otherwise 
unavailable through no fault of the appellant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, in the case 
at hand, there simply exists no evidence that the veteran's 
fatal leukemia had its origin during, or is in any way the 
result of, his period of active military service.  Nor is 
there evidence of totally disability due to service-connected 
disability at the time of death.  Under the circumstances, 
the appellant's claim for benefits must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess /Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id., see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of November 2001, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her 
claims for service connection for cause of the veteran's 
death and dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1318, as well as what 
information and evidence should be submitted by her, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence in her possession pertaining to her claims.  The 
appellant was further informed of the conditions, if any, for 
which the veteran was service connected at the time of his 
death, and of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a previously service-connected condition, as well as 
with an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation claim 
based on a condition not yet service connected.  

The record further reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file includes 
various private medical records, as well as statements from a 
number of the veteran's former service associates, and other 
printed materials submitted in support of the appellant's 
claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b) are denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


